                      Case 4:19-mj-04653-N/A-BGM Document 1 Filed 08/01/19 Page 1 of 1
                                                               CRIMINAL COMPLAINT
                                                                                        DISTRICT of ARIZONA
                  United States District Court
                                                                                        DOCKETNO.
                               United States of America
                                          v.
                                  Jalen Alexander King                                  MAGISTRATE'S CASE NO.
                                 DOB: 1994; U.S. Citizen                                        19~04653MJ
               Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i)

 COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
 On or about July 31, 2019, at or near Huachuca City, in the District of Arizona, Jalen Alexander King, knowing or
 in reckless disregard that certain aliens, including Parmenides Cristobal-Martinez, Edin Joj-Yac, and Andres Martinez-
 Vargas , had come to, entered, and remained _in the United States in violation oflaw, did transport and move said aliens
 within the United States by means of transportation and otherwise, in furtherance. of such violation of law and did so
 for the purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(l)(A)(ii) and
·1324(a)(l)(B)(if                   .                                      . . -                                 ...
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On July 31, 2019, Border Patrol agents received information that three individuals wearing camouflage got into a white
Nissan. An agent encountered the vehicle on Highway 90 near Huachuca City, Arizona, and observed three individuals
wearing camouflage, lying in the back seat. When the driver saw the agent driving next to him, the vehicle abruptly
slowed down and changed lanes. The agent followed the vehicle until it stopped at a residence and two individuals got
out of the vehicle and started running. They returned to the vehicle at the agent's command. The driver, Jalen
Alexander King, said he just picked them up and did not know what they were up to. He told agents he had a loaded
gun in the passenger seat, which agents recovered. Agents determined the four passengers in the back seat wearing
camouflage clothing and carpet shoes were illegal aliens. Three of the illegal aliens were identified as Parmenides
Cristobal-Martinez, Edin J oj-Y ac, and Andres Martinez-Vargas. One of the illegal aliens was a juvenile.

After waiving his Miranda rights, King said he was approached at a gas station in Sierra Vista by a male and female
asking for a ride in English and Spanish. They were going to pay him cash for a ride to the freeway. Once he agreed,
two more people came out from behind the gas station and entered his car. He stated that he did not find it suspicious
that they were wearing camouflage.

The material witnesses Parmenides Cristobal-Martinez, Edin Joj-Yac, and Andres Martinez-Vargas said they or their
family made arrangements for them to be smuggled into the U.S. in exchange for money. They crossed into the U.S.
illegally and were told that a vehicle would be waiting to pick them up. After crossing, they found the vehicle waiting
for them and got in. Cristobal-Martinez said that the driver, King, yelled, "Go! Go!", as they were getting in the
vehicle. He also said that King was speaking with someone on his cell phone who instructed them on the cell phone's
speaker to run when the vehicle came to a stop.



MATERIAL WITNESSES IN RELATION TO THE CHARGE: Parmenides Cristobal-Martinez, Edin Joj-Yac, and
Andres Martinez-Vargas
DETENTION REQUESTED                                                                 I   SI~URE OF COMPLAINANT
    Being duly sworn, I declare that the foregoing is                               ~  _/- ~ ~
                                                                                    l?""/_,Jtl
    true and correct to the best of my knowledge.
FMK/drh                                                                         (UFFICIAL TITLE
AUTHORIZED AUSA Frances Kreamer Hope ~ 1L                                        Border Patrol Agent
   Sworn to before me and subscribed in my presence.

SIGNATURE OF ~ G I R A ~ G E 1~                                                         DATE
       ~{)_)\_,~                                                                        August 1, 2019
  1)   See Federafrules of Criminal Procedure Rules 3 and 54
